Appeal from an order of the Supreme Court, Oswego County (Norman W. Seiter, Jr., J.), entered March 20, 2012. The order granted the motion of plaintiff for summary *1278judgment, affirmed plaintiffs rejection of the parties’ lease, and dismissed defendant’s counterclaims.
It is hereby ordered that said appeal is unanimously dismissed without costs (see Hughes v Nussbaumer, Clarke & Velzy, 140 AD2d 988 [1988]; Chase Manhattan Bank, N.A. v Roberts & Roberts, 63 AD2d 566, 567 [1978]; see also CPLR 5501 [a] [1]). Present — Smith, J.P, Fahey, Carni, Valentino and Whalen, JJ.